Case 19-00617-SMT   Doc 15    Filed 09/30/19 Entered 10/01/19 11:43:44   Desc Main
                             Document     Page 1 of 12
Case 19-00617-SMT   Doc 15    Filed 09/30/19 Entered 10/01/19 11:43:44   Desc Main
                             Document     Page 2 of 12
Case 19-00617-SMT   Doc 15    Filed 09/30/19 Entered 10/01/19 11:43:44   Desc Main
                             Document     Page 3 of 12
Case 19-00617-SMT   Doc 15    Filed 09/30/19 Entered 10/01/19 11:43:44   Desc Main
                             Document     Page 4 of 12
Case 19-00617-SMT   Doc 15    Filed 09/30/19 Entered 10/01/19 11:43:44   Desc Main
                             Document     Page 5 of 12
Case 19-00617-SMT   Doc 15    Filed 09/30/19 Entered 10/01/19 11:43:44   Desc Main
                             Document     Page 6 of 12
Case 19-00617-SMT   Doc 15    Filed 09/30/19 Entered 10/01/19 11:43:44   Desc Main
                             Document     Page 7 of 12
Case 19-00617-SMT   Doc 15    Filed 09/30/19 Entered 10/01/19 11:43:44   Desc Main
                             Document     Page 8 of 12
Case 19-00617-SMT   Doc 15    Filed 09/30/19 Entered 10/01/19 11:43:44   Desc Main
                             Document     Page 9 of 12
Case 19-00617-SMT   Doc 15    Filed 09/30/19 Entered 10/01/19 11:43:44   Desc Main
                             Document     Page 10 of 12
Case 19-00617-SMT   Doc 15    Filed 09/30/19 Entered 10/01/19 11:43:44   Desc Main
                             Document     Page 11 of 12
Case 19-00617-SMT   Doc 15    Filed 09/30/19 Entered 10/01/19 11:43:44   Desc Main
                             Document     Page 12 of 12
